                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                  3:19-cr-135-MOC-DCK-1

       UNITED STATES OF AMERICA,                       )
                                                       )
               vs.                                     )
                                                       )                       ORDER
       WILLIAM ALEXANDER, JR.,                         )
                                                       )
                         Defendants.                   )
       _________________________________               )

       THIS MATTER is before the Court on Defendant’s Amended Motion to Seal, (Doc. No.

35), in which Defendant seeks, through counsel, to seal this Court’s sentencing hearing

transcript, “currently existing or whenever made, because of the sensitive information contained

therein.” (Id. at 1). The Government opposes the motion to seal.

                                               DISCUSSION

        “It is well settled that the public and press have a qualified right of access to judicial

documents and records filed in civil and criminal proceedings.” Doe v. Pub. Citizen, 749 F.3d

246, 265 (4th Cir. 2014) (citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 n.17

(1980); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); Media Gen. Operations,

Inc. v. Buchanan, 417 F.3d 424, 428 (4th Cir. 2005)). In Doe, the Fourth Circuit explained:

       The right of public access springs from the First Amendment and the common-law
       tradition that court proceedings are presumptively open to public scrutiny. Va.
       Dep't of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004). “The
       distinction between the rights of access afforded by the common law and the First
       Amendment is significant, because the common law does not afford as much
       substantive protection to the interests of the press and the public as does the First
       Amendment.” In re United States for an Order Pursuant to 18 U.S.C. Section 2703,
       707 F.3d 283, 290 (4th Cir.2013) (quoting Va. Dep't of State Police, 386 F.3d at
       575) (internal quotation marks omitted). The common-law presumptive right of
       access extends to all judicial documents and records, and the presumption can be
       rebutted only by showing that “countervailing interests heavily outweigh the public
       interests in access.” Rushford [v. New Yorker Magazine, Inc.], 846 F.2d [249, 253




      Case 3:19-cr-00135-MOC-DCK Document 41 Filed 09/17/20 Page 1 of 3
       (4th Cir. 1988)]. By contrast, the First Amendment secures a right of access “only
       to particular judicial records and documents,” Stone [v. University of Md. Med.
       Sys. Corp.], 855 F.2d [178, 180 (4th Cir.1988)], and, when it applies, access may
       be restricted only if closure is “necessitated by a compelling government interest”
       and the denial of access is “narrowly tailored to serve that interest,” In re Wash.
       Post Co., 807 F.2d 383, 390 (4th Cir.1986) (quoting Press–Enter. Co. v. Superior
       Court, 464 U.S. 501, 510 (1984) (internal quotation marks omitted)).

749 F.3d at 265-66. In determining whether to seal judicial documents,

       a judicial officer must comply with certain procedural requirements. [In re
       Washington Post Co., 807 F.2d 383, 390 (4th Cir.1986).] The decision to seal
       documents must be made after independent review by a judicial officer, and
       supported by ‘findings and conclusions specific enough for appellate review.’
       [Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65–66 (4th Cir. 1989)]. If a judicial
       officer determines that full public access is not appropriate, she ‘must consider
       alternatives to sealing the documents’ which may include giving the public access
       to some of the documents or releasing a redacted version of the documents. . . .

Media Gen. Operations, Inc., 417 F.3d at 429 (citation omitted).

       A party seeking to seal any pleading in this Court must comply with its Local Rules.

Local Civil Rule (“LCvR”) 6.1 provides in relevant part:

       LCvR. 6.1 SEALED FILINGS AND PUBLIC ACCESS.

           (a) Scope of Rule. To further openness in civil case proceedings, there is a
               presumption under applicable common law and the First Amendment that
               materials filed in this Court will be filed unsealed. This Rule governs any party's
               request to seal, or otherwise restrict public access to, any materials filed with the
               Court or used in connection with judicial decision-making. As used in this Rule,
               “materials” includes pleadings and documents of any nature and in any medium
               or format.

           (b) Filing under Seal. No materials may be filed under seal except by Court order,
               pursuant to a statute, or in accordance with a previously entered Rule 26(e)
               protective order.

           (c) Motion to Seal or Otherwise Restrict Public Access. A party's request to file
               materials under seal must be made by formal motion, separate from the motion or
               other pleading sought to be sealed, pursuant to LCvR 7.1. Such motion must be
               filed electronically under the designation “Motion to Seal.” The motion must set
               forth:

                    (1) A non-confidential description of the material sought to be sealed;




      Case 3:19-cr-00135-MOC-DCK Document 41 Filed 09/17/20 Page 2 of 3
                     (2) A statement indicating why sealing is necessary and why there are no
                         alternatives to filing under seal;

                     (3) Unless permanent sealing is sought, a statement indicating how long the
                         party seeks to have the material maintained under seal and how the
                         matter is to be handled upon unsealing; and

                     (4) Supporting statutes, case law, or other authority.

               To the extent the party must disclose any confidential information in order to
               support the motion to seal, the party may provide that information in a separate
               memorandum filed under seal.

           (d) Filing of an Unredacted Copy Allowed. The party seeking to file material under
               seal may submit an unredacted version of the material under seal for review by
               the Court along with the motion to seal.

           (e) Public Notice. No motion to seal or otherwise restrict public access shall be
               determined without reasonable public notice. Notice is deemed reasonable where
               a motion is filed in accordance with LCvR 6.1(c). Other parties, intervenors, and
               non-parties may file objections and briefs opposing or supporting the motion
               within the time provided by LCvR 7.1 and may move to intervene under Fed. R.
               Civ. P. 24. Where the Court acts before the response, any party or non-party may
               move to unseal at any time.

Local Civil Rule 6.1. In turn, this Court’s Local Criminal Rule 49.1.1 incorporates the sealing

requirements of Local Civil Rule 6.1.

       The Court will deny the motion to seal. First, Defendant has not complied with the

requirements of this Court’s local rules in filing the motion to seal. Specifically, Defendant has

not provided supporting authority to justify sealing the entire sentencing hearing transcript in its

entirety. Furthermore, the Court agrees with the Government that Defendant has not provided

compelling reasons for sealing the entire sentencing hearing transcript and ordering such sealing

would not comport with the public’s First Amendment right to access to court proceedings.

       IT IS THEREFORE ORDERED that Defendant’s Amended Motion to Seal, (Doc. No.

35), is DENIED.

                                             2020



      Case 3:19-cr-00135-MOC-DCK Document 41 Filed 09/17/20 Page 3 of 3
